UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6193



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANAH D. DIGGS,

                                             Defendant - Appellant.



                              No. 04-6259



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANAH D. DIGGS,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon; Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (CR-01-2)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Danah D. Diggs, Appellant Pro Se. Robert Lucas Hobbs, Assistant
United States Attorney, Abingdon, Virginia; Eric Matthew Hurt,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Danah   D.   Diggs   appeals   the   district   court’s   orders

denying her motion for a downward departure and motion to correct

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See United States v. Diggs, No. CR-01-02 (W.D. Va.

Nov. 14, 2003; Jan. 27, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   - 3 -